DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 18 November 2020 for the application in reply to the amendments filed 7 July 2020 for the application filed 17 September 2018. Claims 1-26 are pending:
Claims 27-80 have been canceled; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/559,895 filed 18 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.
 
Response to Arguments
	Applicant’s amendments to Claim 1 have overcome the 35 USC 112(b) rejections of Claims 1-26. These rejections have been withdrawn.
Applicant’s amendments and arguments with respect to Claim 1 have overcome the 35 USC 103 prior art rejections of Claims 1, 2, and 4-26 over TAKADA, HIRAYAMA, and SMITH and Claim 3 further in view of MATTZELA. These rejections have been withdrawn. However, upon further consideration and search, new grounds of rejection have been made under 35 USC 103 over TAKADA, HIRAYAMA, SMITH, NAKAJIMA, and MATTZELA, singly or in combination.
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-17, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US Patent 6,121,608) in view of HIRAYAMA et al. (US PGPub 2011/0120213 A1) and further in view of SMITH et al. (US PGPub 2015/0283307 A1) and NAKAJIMA (US PGPub 2009/0206034 A1).
	Regarding Claim 1, TAKADA discloses a combination liquid chromatograph and mass spectrometer (LC/MS; c1/8-12; FIG. 2). Liquid chromatograph 14 comprises a mobile phase reservoir 50, pump 51, sample introduction portion 52 (i.e., sample injector), separation column 53 (i.e., chromatography column) and pipes 1 (i.e., fluid conduits, fluidic flow path; c6/8-11). Sample solution eluted from separation column 53 is introduced to a metallic tube 3 via fluid connector 2 (c6/18-20); the sample is ionized and electrosprayed through aperture 9a (c6/50-

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	However, sample injectors are well-known in chromatography, as taught by HIRAYAMA. As shown in FIG. 1, a liquid chromatograph 10 includes a reservoir 11, a pump 12, a sample injector 13, a separation column 17, and a downstream detector 15 (p0047, p0050). Sample injector 13 injects a sample to the mobile phase via a direct injection valve 29; sample injection needle 21 draws sample through insertion part 35 and mixes with mobile phase drawn through second path 34 to deliver the mobile phase/sample to the separation column 17 via first path 33 (p0069; FIG. 3A). Further, HIRAYAMA discloses that samples may be drawn by suction through the sample injection needle 21 (p0054), thereby implying a container or reservoir from which sample is drawn (i.e., sample reservoir container). Advantageously, such a sample injection needle improves detection accuracy (p0028). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a sample injection needle and reservoir as taught by HIRAYAMA for the chromatographic device taught by TAKADA.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	TAKADA and HIRAYAMA are deficient in disclosing the interior surfaces of the fluidic flow path are coated with an alkylsilyl coating having the claimed Formula I.
SMITH discloses the use of alkylsilyl coatings (p0033) on the inner/interior surface of a metal substrate (p0024), such as tubing (p0019, Claim 11), to advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (p0004; p0009; p0022). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to use an alkylsilyl coating as taught by SMITH to coat the interior surfaces of the fluidic flow path of the chromatographic device taught by TAKADA and HIRAYAMA.
TAKADA, HIRAYAMA, and SMITH are deficient in disclosing alkylsilyl coatings having the claimed Formula I.
However, NAKAJIMA teaches the use of alkyldisilane coatings for use in chromatography (abstract, p0002); said alkyldislane compounds are represented by Chemical Formulae I and/or II, wherein n and m are integers from 1 to 10, X1 and X2 are each the same or different and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group, and R1 is the same or different and is a C1-C30 alkyl group (p0009-0012), including bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (p0050).

    PNG
    media_image3.png
    186
    392
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    186
    380
    media_image4.png
    Greyscale


	Regarding Claim 2, as applied to the rejection of Claim 1, SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of at least 15°. Further, such a limitation is considered a property inherent to the claimed coating. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claims 4 and 5, as applied to the rejection of Claim 1, TAKADA further discloses sample solution eluted from separation column 53 is eventually ionized and electrosprayed through aperture 9a (i.e., electrospray needle; c6/50-55) to a mass spectrometer 13 (i.e., detector downstream of the chromatography column; c6/1-2).
	Regarding Claim 6, as applied to the rejection of Claim 1, TAKADA, HIRAYAMA, SMITH, and NAKAJIMA disclose a chromatographic device having a fluidic flow path. TAKADA further discloses the inner diameter of various portions of the device being several tens to several hundreds of microns (e.g., capillary LC; c8/51-54). TAKADA is deficient in disclosing a length to the fluidic flow path; however, given the microns-sized inner diameter and given the conventional laboratory use of LC/MS devices, the length dimension of the fluidic flow path is typically in the tens to hundreds of centimeters magnitude, i.e., having a length-to-diameter ratio of at least 20.
	Regarding Claim 7, as applied to the rejection of Claim 1, SMITH further discloses a coating thickness of about 27 nm (p0061), which reads upon the claimed range of a thickness of at least 100 Å.
	Regarding Claim 12, as applied to the rejection of Claim 1, TAKADA, HIRAYAMA, SMITH, and NAKAJIMA disclose a chromatographic device having an alkylsilyl coating of Formula I. SMITH further discloses a plurality of layers, applied by repeated vapor deposition (p0035). Further, SMITH teaches that combinations of different alkylsilyl coatings can be used (p0034). Similarly, NAKAJIMA discloses that the alkylsilyl coating comprising Chemical Formulae I and/or II is further reacted with an alkylmonosilane compound represented by a Chemical Formula III, where X3 is the same or different and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy 2 is the same or different and is a C1-C30 alkyl group (p0013-0015), including trimethylchlorosilane (p0079):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Regarding Claims 8-11 and 13-16, as applied to the rejections of Claims 1 and 12, respectively, TAKADA, HIRAYAMA, and SMITH are deficient in disclosing the alkylsilyl coating having the claimed Formula I, wherein X and each R are defined, and wherein the alkylsilyl coating is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane; and are deficient in disclosing the second alkylsilyl coating having the claimed Formula II, wherein y and each R are defined, wherein the second alkylsilyl coating is (3-glycidyloxypropyl)trimethoxysilane, n-decyltrichlorosilane, trimethylchlorosilane, trimethyldimethyaminosilane, methoxy-polyethyleneoxy(l-l0) propyl trichlorosilane, or methoxypolyethyleneoxy(l-l0) propyl trimethoxysilane, and wherein the second alkylsilyl coating is (3-glycidyloxypropyl)trimethoxysilane followed by hydrolysis. However, Applicant has admitted the vapor deposition coatings of SilcoTek Corp. are suitable alternatives to the claimed coating compositions (pg. 32, lines 13-15). Absent showings of criticality or unexpected results, the claimed alkylsilyl compounds would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because Applicant has admitted the substitution of a commercially available product, such as the alkylsilyl coatings taught by SMITH and SILCOTEK, would be equally effective; i.e., the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).
Regarding Claim 17, as applied to the rejection of Claim 12, SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed range of about 0° to about 105°. Further, such limitations are considered properties inherent to the claimed coating. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Regarding Claim 21, as applied to the rejection of Claim 12, NAKAJIMA further discloses Chemical Formula I, which reads on the claimed alkylsilyl coating of Formula I and the claimed alkylsilyl coating of Formula 
	Regarding Claim 23, as applied to the rejection of Claim 1, TAKADA, HIRAYAMA, SMITH, and NAKAJIMA disclose a chromatographic device having an alkylsilyl coating of Formula I. SMITH further discloses a plurality of layers, applied by repeated vapor deposition (p0035). Further, SMITH teaches that combinations of different alkylsilyl coatings can be used (p0034). Similarly, NAKAJIMA discloses that the alkylsilyl coating includes multiple compounds represented by Chemical Formula I, i.e., “a surface of a silica gel is partially or entirely coated with a polymer or a copolymer of at least one alkyldisaline compound selected from the group consisting of compounds represented by General Formula (I)…” (p0009, p0017, p0027).
Regarding Claims 24 and 25, as applied to the rejection of Claim 23, NAKAJIMA further discloses Chemical Formula I, which reads on the claimed alkylsilyl coating of Formula I and the claimed alkylsilyl coating of Formula III, includes bis(trichlorosilyl)ethane and bis(trimethoxysilyl)ethane (p0050).
Regarding Claim 26, as applied to the rejection of Claim 25, SMITH further discloses that the coatings on a surface are applied via repeated vapor deposition (p0035). While the prior art is deficient in disclosing the alkylsilyl coatings of Formulas I and III have a total thickness of about 400 Å, SMITH discloses the desired thickness of the coating layer can be achieved by adjusting various thermal decomposition parameters (p0034). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA in view of HIRAYAMA, SMITH, and NAKAJIMA and further in view of MATTZELA et al. (US PGPub 2016/0289824 A1).
	Regarding Claim 3, as applied to the rejection of Claim 1, TAKADA, HIRAYAMA, SMITH, and NAKAJIMA disclose a chromatographic device having interior surfaces coated with an alkylsilyl coating. SMITH further discloses the alkylsilyl coatings have a contact angle (p0045) but is deficient in disclosing a contact angle less than or equal to 30°.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Allowable Subject Matter
Claims 18-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of Claims 18-20 and 22 require specific chemicals of Formula II not taught by the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ryan B Huang/Primary Examiner, Art Unit 1777